DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration After non-Final  filed 06/16/2021 for application 16/680,938.
Claims 1-20 have been examined.
	Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the Republic of Korea, KO10-2019-0063271, and notes the priority documents have been received 12/08/2019.
	The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM US 2017/0242600 A1) further in view of Byun (BYUN 2017/0301400 A1).
	Regarding claim 1, a memory system comprising: a memory device (Kim [0027] 'the data storage device 100 may also be referred to as a memory system') 
a command queue (Kim [0032] and [0034] that discloses a request queue that is an example of a command queue receiving requests transmitted from the host device) suitable for queuing a program descriptor (Kim [0044] discloses that write operations are also called program operations.  Kim [0035] and [09039] discloses enqueueing to the host request queue HRQ commands of the form “OP(LA/PA?BMA) where the Operation OP may be a write operation W.) and a first read descriptor therein, (Kim [0035] and [0039] that discloses the Operation OP may be a read operation R or a read reread RR operation.   The first read descriptor may be either the R (read) or RR (read reread) operation.) 
	and sequentially providing the queued descriptors to the memory device; (Kim FIG.5 and [0058] that discloses the requests are sequentially processed)
	a program manager suitable for controlling the memory device (Kim  FIG. 5 Host Interface Unit 210 is an example of a program manager for controller the memory device. See also Kim [0009] and [0037] that discloses the Host Interface Unit manages request from the host as well as Kim [0061] that discloses it also contains error processing code that regenerates requests, such as failed write requests. ) to perform an error handling operation in response to the program descriptor, the error handling operation including performing a program operation on a second physical address when a program operation performed on a first physical address fails; (Kim discloses preforming an error handling operation in response to a previous write (program) failure in [ 0036 ] ‘Referring again to FIG . 1 , the host interface unit 210 may enqueue a host request HRQ into the request queue 260, based on a write fail information WFI transmitted from the memory control unit 240, as if a new request is trans mitted from the host device 400 even though no request is transmitted from the host device 400.’)
	a fail managing buffer suitable for temporarily storing the first physical address for the failed program operation; (Kim FIG. 2 and [0044] - [0045] that discloses a task buffer that is an example of a fail managing buffer.  The write fail information (WFI) contained within the task buffer may be stored  in the information structure of ("WFI(LBA/BMA)" shown in FIG.2.  Requests for processing by the Nonvolatile Memory Device 300 contains the first physical address for the failed program operation denoted by "PA" for Write-failed logical address "LA" .  See also [0014] that discloses FIG. 2 is a table illustrating data structures transmitted among internal blocks of the data storage device shown in FIG. 1 and [0038] that explicitly discloses the structure is used for the task queue 270, where task queue 270 is an example of a fail managing buffer.  Regarding temporarily storing.. Kim [0033] disclose the host interface unit 210 may interface the host device 400 and the data storage device 100.  Kim FIG.5 and 0043] that shows the WFI (write fail indication status) is sent to the host interface unit 210.   Kim [0033] discloses that the host interface unit communicates with the host device 400 per standards such USB, UFS, MMC, PATA, SATA, etc.   A POSITA would know that the Host Interface Unit would dequeue the task entry for each task upon final completion of the task and report status to the 
a queue manager (Kim FIG. 5 and [0036] Control unit 220) suitable for deleting the first read descriptor from the command queue (Kim [0037] and [0038] discloses the entries from the request queue are dequeued (deleted), including the first read descriptor, and queued to the task queue) and outputting an exception signal, when a physical address in the first read descriptor is stored in the fail manger buffer. (Examiner notes that the term ‘when’ has multiple meanings.   Examiner has interpreted the term ‘when’ to mean ‘and then’, which is consistent with the instant application para [0069] that discloses the exception signal is ‘generated after deleting the read descriptor’.  Thus the exception signal occurs after storing the first read descriptor in the fail manager buffer.  See Kim Fig. 5 and [0059] that discloses that a read retry to a logical address to a failed physical address that has not changed may generate a new task TSK automatically which is stored in the task buffer, and example of the fail manager buffer.  Kim FIG. 2 and [0044] - [0045].   Kim [0063] discloses this retry may fail and a subsequent re-try to a new physical address may be tried. This new re-try may in turn fail.   Kim [0011] discloses that the results of host requests, including the failed retry to the new physical address, is transferred back to the host, where the results to the host for a failed 2nd retry request are an example of an exception signal.) 
	and a descriptor generator  (Kim [0063] control unit 220 is an example of a descriptor generator) suitable for generating a second read descriptor including the second physical address in response to the exception signal and enqueueing the second read descriptor in the command queue, when the error handling operation passed. (Kim FIG. 5 and [0058] - [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270‘.   Thus a second read descriptor with the second physical address is generated in response to the write fail information (WIFI), an example of in response to the exception signal since a read failure is an exception.)
However Kim does not explicitly disclose comprising a plurality of memory dies.
Byun, of a similar field of endeavor further discloses a memory device comprising a plurality of memory dies (Byun [0007] a memory system may include a memory device comprising a plurality of memory dies, each memory die including a plurality of planes, each plane including a plurality of memory blocks each memory block including a plurality of pages.’)
Kim and Byun are in a similar field of endeavor as both relate to memory systems and operating method thereof.   Thus it would have been obvious to a person of ordinary skill in the art to incorporate the memory dies of Byun into the solution of Kim before the effectively filed date of the claimed limitations.   One would be motivated to do so in order to (Byun [0006]). reduce complexity and performance deterioration thereof and improving use efficiency of a memory device, thereby more rapidly processing data.  The reasons for obviousness regarding combining Buy into Kim in claims 2-4, 6-8, and 10 are the same as those presented for claim 1.

Regarding claim 2, the combination of Kim and Byun teaches all of the limitations of claim 1 above.  Kim further teaches further comprising a read manager suitable for controlling the memory device to read data from the second physical address based on the enqueued second read descriptor. (Kim [0089] discloses control logic 360 which is an example of a read manager suitable for controlling the memory device to read data from physical addresses, including the second physical address.  See also Kim FIG. 5 and [0058] – [0063] that shows a second read request RR (L100/P999/B3) in task queue 270 reading data from physical address 999, based on a second RR command RR(L100/P99/B3).   Note RR(L11/P900/B3) is a first read descriptor.)

	Regarding claim 3, the combination of Kim and Byun teaches all of the limitations of claim 1 above.   Kim further teaches wherein, when the first read descriptor is enqueued in the command queue, the queue manager compares the stored first physical address to the physical address included in the first read descriptor. (Kim FIG. 5 and [0063] ‘the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270.’  Note Kim creates a “new” request, thus Kim deletes the old request.  Note that the control unit 220 performs this task as it processes read descriptors enqueued in the request queue, an example of the command queue.
	
Regarding claim 4, the combination of Kim and Byun teaches all of the limitations of claim 1 above.  Kim further teaches wherein, when the first physical address is stored in the fail managing buffer, the queue manager compares the first physical address to the physical address included in the first read descriptor. (Kim FIG. 5 and [0063] 'control unit 220 may determine whether the physical address PA corresponding to the read-failed logical address LA is changed and generate a new task TSK based on the determination' suggest comparing the original address for the read request/descriptor to the new physical address (which is also the first physical address) to determine if there has been a change.  Thus, Kim compares the first physical address to the physical address to the physical address included in the first read descriptor.  See also Kim FIG.5 that shows the failed write W(L100/P900/B1) is contained in the TASK QUEUE along with the RR100/P999/B3, thus this determination is made when the first physical address is stored in the fail managing buffer.)

Regarding claim 6, the combination of Kim and Byun teaches all of the limitations of claim 1 above.  Kim further teaches wherein the program descriptor comprises information on a program command, a first logical address, the first physical address and program data. (FIG.2 and Kim [0039] that discloses a task structure "OP(LA/PA/BMA) which includes an operation OP that is W for write, the LA is logical address of the write, PA is the physical address of the data to write, and BMA is the address currently containing the data to be written (the program data).)
	
Regarding claim 7, the combination of Kim and Byun teaches all of the limitations of claim 6 above.  Kim further teaches wherein the first read descriptor comprises information on a read command, the first logical address and the first physical address. (Kim FIG. 2 and [0039] that discloses a task structure "OP(LA/PA/BMA) which includes an operation OP that is RR for read retry, the LA is logical address of the date to be read, PA is the physical address of the data on the storage, and BMA is the address currently containing the space for the data once read (the program data).)

	Regarding claim 8, Kim teaches all of the limitations of claim 7 above.   Kim further teaches wherein the second read descriptor comprises information on the read command, the first logical address and the second physical address (Kim discloses a new (second) physical address in FIG. 5 and [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270.   Kim FIG. 2 and [0039] that discloses a task structure RR(L100/P99/B3) for "OP(LA/PA/BMA) which includes an operation OP that is RR for read, the LA is logical address of the date to be read, PA is the physical address of the data on the storage, and BMA is the address currently containing the space for the data once read (the program data).).

Regarding claim 10, Kim teaches all of the limitations of claim 2 above.  Kim further teaches wherein the memory device provides a fail signal to the program manager when the program operation fails. (Kim FIG.5 and [0060] that shows the write fail information (WIF(L100/B1) failure is reported to the Host Interface Unit to signal the failure of the write.)

Regarding claim 20, Kim teaches  A memory system comprising:  20a memory device; (Kim [0027] 'the data storage device 100 may also be referred to as a memory system') 
 a processor suitable for controlling a program operation (Kim [0044] discloses that write operations are also called program operations.  Kim [0035] and [0039] discloses enqueueing to the host request queue HRQ commands of the form “OP(LA/PA/BMA)” where the operation OP may be a write operation W.) and a read operation of the memory device; (Kim  FIG. 5 and [0035] and [0039] that discloses the Operation OP may be a read operation R or read reread RR operation.  The first read descriptor may be either the r (read) or RR (read reread) operation.) 
and a memory interface suitable for interfacing the processor and the memory device, (Kim [0009] ‘a memory control unit for controlling a nonvolatile memory device’)
36wherein the memory interface comprises: a command queue (Kim [0032] and [0034] that discloses a request queue that is an example of a command queue receiving requests transmitted from the host device) suitable for queuing a program descriptor (Kim [0044]discloses enqueueing to the host request queue HRQ commands of the form “OP(LA/PA/BMA) where the Operation OP may be a write operation W.) and a first read descriptor therein, (Kim [0035] and [0039] that discloses the Operation OP may be a read R or read reread RR operation.   The first read descriptor may be either the R(read) or RR (read reread) operation.)
and sequentially providing the queued descriptors to the memory device; (Kim FIG.5 and [0058] that discloses the requests are sequentially processed)5
a fail managing buffer suitable for temporarily storing a first physical address for a failed program operation; (Kim FIG. 2 and [0044] - [0045] that discloses that the write fail information (WFI) may be stored  in the information structure of ("WFI(LBA/BMA)" shown in FIG.2.  Requests for processing by the Nonvolatile Memory Device 300 contains the first physical address for the failed program operation denoted by “PA” for Write-failed logical address “LA”.  See also [0014] that discloses FIG. 2 is a table illustrating data structures transmitted among internal blocks of the data storage device shown in in FIG. 1 and [0038] that explicitly discloses the structure is used for the task queue 270, where task queue 270 is an example of a fail manager buffer. )
and a queue manager suitable for deleting the first read descriptor from the command queue (Kim [0037] and [0038] discloses the entries from the request queue are dequeued, including the first read descriptor, and queue to the task queue) and outputting an exception signal, when a physical address in the first read descriptor is stored in the fail managing buffer10; (Examiner notes that the term ‘when’ has multiple meanings.   Examiner has interpreted the term ‘when’ to mean ‘and then’, which is consistent with the instant application para [0069] that discloses the exception signal is ‘generated after deleting the read descriptor’.  Thus the nd retry request are an example of an exception signal. ) 
wherein the processor comprises: a program manager suitable for controlling the memory device (Kim  FIG. 5 Host Interface Unit 210 is an example of a program manager for controller the memory device. See also Kim [0009] and [0037] that discloses the Host Interface Unit manages request from the host as well as Kim [0061] that discloses it also contains error processing code that regenerates requests, such as failed write requests.) to perform an error handling operation in response to the program descriptor, the error handling operation including performing a 15program operation on a second physical address when a program operation performed on the first physical address fails; (Kim  FIG. 5 Host Interface Unit 210 is an example of a program manager for controller the memory device. See also Kim [0009] and [0037] that discloses the Host Interface Unit manages request from the host as well as Kim [0061] that discloses it also contains error processing code that regenerates requests, such as failed write requests. Kim [0051] discloses that the control unit may requeue a new host write request at a new physical address when the write to the original physical address fails.) 
and a descriptor generator suitable for generating a second read descriptor including the second physical address in response to the exception signal and enqueueing the second read descriptor in the 20command queue, when the error handling operation passes. (Kim FIG. 5 and [0058] - [0063] control unit 220 is an example of a descriptor generator.   Kim [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270‘.   Thus a second read descriptor with the second physical address is generated in response to the read fail information, an example of in response to the exception signal since a read failure is an exception.)
However Kim does not explicitly disclose comprising a plurality of memory dies.
Byun, of a similar field of endeavor further discloses a memory device comprising a plurality of memory dies (Byun [0007] a memory system may include a memory device comprising a plurality of memory dies, each memory die including a plurality of planes, each plane including a plurality of memory blocks each memory block including a plurality of pages.’)
Kim and Byun are in a similar field of endeavor as both relate to memory systems and operating method thereof.   Thus it would have been obvious to a person of ordinary skill in the art to incorporate the memory dies of Byun into the solution of Kim before the effectively filed date of the claimed limitations.   One would be motivated to do so in order to (Byun [0006]). reduce complexity and performance deterioration thereof and improving use efficiency of a .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Byun as described in claim 2 above and further in view of Chan (Chan et al., US 2019/0155541 A1).
	
Regarding claim 5, the combination of Kim and Byun teaches all of the limitations of claim 2 above.  However, Kim does not explicitly teach further comprising multiple queue managers and multiple command queues which correspond to the plurality of memory dies respectively.
	Chan, of a similar field of endeavor further teaches further comprising multiple queue managers and multiple command queues which correspond to the plurality of memory dies respectively (Kim FIG. 1 and [0048] discloses elements 204_0, 240_1,… 240_N-1 are multiple command queue managers, and  elements 241_0, 241_1,…. 241_n-1 are multiple command queues.).
	Kim, Byun, and Chan are in a similar field of endeavor as all are related to scheduling storage devices using command queues.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the multiple command managers and command queues of Chan into the solution of Kim and Byun.  



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Byun as described in claim 2 above and further in view of Nakanishi (NAKANISHI US 2019/0205065 A1).
	Regarding claim 9, Kim teaches all of the limitations of claim 1 above. However, Kim does not explicitly teach wherein a memory block for the second physical address is a normal open block.
	Nakanishi, of a similar field of endeavor, further discloses wherein a memory block for the second physical address is a normal open block (Nakanishi [0073] ‘in a case where a write error occurs, it is necessary to newly search an unused page instead of the page to prepare the unused page as a substitute page’, where a unused page that may be allocated for the write is an example of a normal open block .).
	Kim, Byun, and Nakanishi are in a similar field of endeavor as all are relate to processing writes by a storage system.   Thus it would have been obvious before the time the claimed invention was effectively filed to incorporate the unused page allocation of Nakanishi into the solution of Kim and Byun.   One would be motivated to do so in order to (Nakanishi [0087] limit 


Claims 11-14, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM US 2017/0242600 A1) ) and further in view of merriam-webster ( a screen shot of www.merriam-webster.com/dictionary/queue taken from archive.org Mar 16, 2016 of the term queue.).

Regarding claim 11, Kim teaches An operating method of a memory system, (Kim [0010] ‘a method for operating a data storage device’) comprising:  15enqueueing a program descriptor (Kim [0044] discloses that write operations are also called program operations. Kim [0035] and [0039] discloses enqueueing to the host request queue HRQ commands of the form “OP(LA/PA/BMA) where the Operation OP may be a write operation W.) and a first read descriptor in a command queue; (Kim [0035] and [0039] that discloses the Operation OP may be a read operation R or a read reread RR operation.  The first read descriptor may be either the R (read) or RR (read reread) operation.)
performing an error handling operation in response to the program descriptor, the error handling operation including performing a program operation on a second physical address when a program 20operation performed on a first physical address fails;  (Kim [0051] 
temporarily storing the first physical address for the failed program operation in a fail managing buffer; (Kim FIG. 2 and [0044] - [0045] that discloses that the write fail information (WFI) may be stored  in the information structure of ("WFI(LBA/BMA)" shown in FIG.2.  Requests for processing by the Nonvolatile Memory Device 300 contains the first physical address for the failed program operation denoted by "PA" for Write-failed logical address "LA"  See also [0014] that discloses FIG. 2 is a table illustrating data structures transmitted among internal blocks of the data storage device shown in in FIG. 1 and [0038] that explicitly discloses the structure is used for the task queue 270, where task queue 270 is an example of a fail managing buffer. )
deleting the first read descriptor from the command queue (Kim [0037] and [0038] discloses the entries from the request queue are dequeued (deleted), including the first read descriptor, and queue to the task queue) and outputting an exception signal, when a physical address included in 34the first read descriptor is stored in the fail managing buffer (Examiner notes that the term ‘when’ has multiple meanings.   Examiner has interpreted the term ‘when’ to mean ‘and then’, which is consistent with the instant application para [0069] that discloses the exception signal is ‘generated after deleting the read descriptor’.  Thus the exception signal occurs after storing the first read descriptor in the fail manager buffer.  See Kim Fig. 5 and [0059] that discloses that a read retry to a logical address to a failed physical address that has not changed may generate a new task TSK automatically which is stored in the task buffer, and nd retry request are an example of an exception signal.) 
and generating a second read descriptor including the second physical address in response to the exception signal and enqueueing 5the second read descriptor in the command queue, when the error handling operation passed. (Kim FIG. 5 and [0058] - [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-failed logical address LA is changed and generate a new task TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270‘.   Thus a second read descriptor with the second physical address is generated in response to the read fail information, an example of in response to the exception signal since a read failure is an exception. )
Kim [0038] teaches ‘The control unit 220 may insert or enqueue the task TSK generated based on the dequeued host request HRQ , into the task queue 270 . The task TSK may mean a work order in which works to be processed by the memory control unit 240 to control the nonvolatile memory device 300 are written’.    However Kim does not explicitly teach temporarily storing the first physical address for the failed program operation in a fail managing buffer.
temporarily storing the first physical address for the failed program operation in a fail managing buffer (merriam-webster, lines 10-11 that discloses a queue is a “temporary storage awaiting transmission or processing”.
Kim and merriam-webster are in a similar field of endeavor as both relate to processing queued requests.  Thus it would be obvious to one of ordinary skill in the arts before the effectively filed date of the claimed invention to incorporate the temporary storage of data in the task queue into the solution of Kim and merriam-webster, combining prior art elements according to known methods to yield predictable results.   It is well know that queue entries such as task queues are temporary storage and are free upon processing so that memory is freed up and made available for the processing of future tasks. The obvious motivation to combine the temporary storage of merriam-webster into Kim in claims 12-14 and 16-18 is the same as set for in claim 11 above.


Regarding claim 12, the combination of Kim and merriam-webster teaches all of the limitations of claim 11.  Kim further teaches  further comprising reading data from the second physical address based on the 10enqueued second read descriptor. (Kim [0089] discloses control logic 360 which is an example of a read manager suitable for controlling the memory device to read data from physical addresses, including the second physical address.  See also Kim FIG. 5 and [0058] – [0063] that shows a second read request RR (L100/P999/B3) in task queue 270 


Regarding claim 13, the combination of Kim and merriam-webster teaches all of the limitations of claim 11.  Kim further teaches wherein the deleting of the first read descriptor comprises comparing the stored first physical address to the physical address included in the first read 15descriptor, when the first read descriptor is enqueued in the command queue. (Kim FIG. 5 and [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270.'   Note Kim creates a "new" request, thus Kim deletes the old request.  Note that the control unit 220 performs this task as it processes read descriptors enqueued in the request queue, an example of the command queue.)


Regarding claim 14, the combination of Kim and merriam-webster teaches all of the limitations of claim 11. Kim further teaches wherein the deleting of the first read descriptor comprises comparing the first physical 20address to the physical address included in the first read descriptor, when the first physical address is stored in the fail managing buffer.  (Kim FIG. 5 and [0063] 'control unit 220 may determine whether the physical address PA 

Regarding claim 16, the combination of Kim and merriam-webster teaches all of the limitations of claim 11 above.  Kim further teaches wherein the program 5descriptor comprises information on a program command, a first logical address, the first physical address and program data. (FIG.2 and Kim [0039] that discloses a task structure "OP(LA/PA/BMA) which includes an operation OP that is W for write, the LA is logical address of the write, PA is the physical address of the data to write, and BMA is the address currently containing the data to be written (the program data))


Regarding claim 17, the combination of Kim and merriam-webster teaches all of the limitations of claim 16 above.  Kim further teaches wherein the first read descriptor comprises information on a read command, the first logical 10address and the first physical address.  (Kim FIG. 2 and [0039] that discloses a task structure "OP(LA/PA/BMA) which includes an operation OP that is RR for read retry, the LA is logical address of the date to be read, PA is the physical 


Regarding claim 18, the combination of Kim and merriam-webster teaches all of the limitations of claim 17 above.  Kim further teaches wherein the second read descriptor comprises information on the read command, the first logical address and the second physical address.  (Kim discloses a new (second) physical address in FIG. 5 and [0063] 'the control unit 220 may determine whether the physical address PA corresponding to the read-TSK based on a determination result.  When the physical address PA is changed, for example, from the physical address P900 to the physical address P999, the control unit 220 may newly enqueue a task RR(L100/P999/B3) into the task queue 270.   Kim FIG. 2 and [0039] that discloses a second read reread  task structure (RR(L100/P99/B3) for  "OP(LA/PA/BMA)” which includes an operation OP that is RR for read, the LA is logical address of the date to be read, PA is the physical address of the data on the storage, and BMA is the address currently containing the space for the data once read (the program data)).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of merriam-webster as described in claim 11 above and further in view of Chan (Chan et al., US 2019/0155541 A1).

Regarding claim 15, the combination of Kim and merriam-webster teaches all of the limitation of claim 11 above.  However, the combination of Kim and merriam-webster does not explicitly teach further comprising: storing the first physical address for each of a plurality of 35memory dies in the fail managing buffer; and queuing the first read descriptor in the command queue.  
Chan, of a similar field of endeavor further teaches further comprising multiple queue managers and multiple command queues which correspond to the plurality of memory dies respectively (Kim FIG. 1 and [0048] discloses elements 204_0, 240_1,… 240_N-1 are multiple command queue managers, and  elements 241_0, 241_1,…. 241_n-1 are multiple command queues.).
	Kim, merriam-webster, and Chan are in a similar field of endeavor as both are related to scheduling using command queues.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the multiple command managers and command queues of Chan into the solution of Kim and merriam-webster.  One would be motivated to do so in order to (Chan [0004] reduce the significant amount of fragmented processor idle times that result in waste of processor resources that occurs with a single command manager and command queue.)

	
Regarding claim 19, the combination of Kim and merriam-webster teaches all of the limitations of claim 11 above.   However, the combination does not explicitly teach wherein a memory block for the second physical address is a normal open block.  Nakanishi, of a similar field of endeavor, further discloses wherein a memory block for the second physical address is a normal open block (Nakanishi [0073] ‘in a case where a write error occurs, it is necessary to newly search an unused page instead of the page to prepare the unused page as a substitute page’, where a unused page that may be allocated for the write is an example of a normal open block .).
	Kim, merriam-webster, and Nakanishi are all in a similar field of endeavor as all relate to processing queued commands.   Thus it would have been obvious before the time the claimed invention was effectively filed to incorporate the unused page allocation of Nakanishi into the solution of Kim and merriam-webster.   One would be motivated to do so in order to (Nakanishi [0087] limit the allocation of substitute pages to unused pages which are tracked by the system, since if a page is already used by another logical page it cannot be used as a substitute page (since doing so would destroy the contents of the used page).)



Response to Remarks
Applicant argues on page 13 of their remarks of 6/16/2021 ‘it appears that Kim merely discloses that the control unit 220 determines whether the physical address is changed only after the read operation has failed...   Meanwhile, according to the claimed invention.. the 
Examiner respectfully disagrees. Examiner notes that the claimed limitation recites:
.. a first read descriptor therein,
.. a queue manager suitable for deleting the first read descriptor from the command queue and outputting an exception signal, when a physical address in the first read descriptor is stored in the fail managing buffer;	.. generating a second read descriptor including the second physical address in response to the exception signal and enqueueing the second read descriptor in the command queue.
Thus, the claim limitation is 1) a first and second read descriptor, 2) the first read fails, signified by the fact that it is stored in the fail managing buffer,  3) the second read results in outputting an exception, and 4) a second read descriptor including the second physical address is enqueued .  Applicant’s argument is not persuasive when Applicant argues Kim fails to teach the claimed limitation because ‘Kim merely discloses that the control unit 220 determines whether the physical address is changed only after the read operation has failed’, given the claim limitation requires a first read that fails and then subsequently a second read is performed with a second physical address.

Applicant further argues on pages 13-14 of their remarks ‘according to the claimed invention .. a physical address storing data corresponding the failed program operation may be changed from the first physical address to the second physical address’
	Examiner respectfully disagrees.   Examiner notes that the claim does recite ‘a physical address storing data corresponding the failed program operation’ is claimed.  However, the claim does not recite this physical address ‘may be changed from the first physical address to the second physical address’.   The claimed limitation with respect to the second physical address is ‘generating a second read descriptor including the second physical address in response to the exception signal and enqueueing the second read descriptor in the command queue, when the error handling operation passed’.   Thus a second physical address is enqueued in a subsequent read operation that follows the fail exception signal.  A detailed response to the claimed limitation is addressed in the office action above.


	Applicant further argues on page 14 of their remarks ‘the queue manager may prevent access to program-failed data regardless of whether a read operation corresponding to the first read descriptor is failed.’
Examiner respectfully disagrees.   Examiner notes applicant points to paragraph [0069] of the instant application for support of the claim limitations amendments.   Paragraph [0069] of the instant application describes a process where (1) queue manager 512 enqueues a read descriptor in the command queue 514, and (2) when the physical address of the command just enqueued is recognized as the same physical address as a request in the fail managing buffer, ithout providing the read descriptor to the memory device 150.   Applicant appears to be referring to ‘the queue manager 512 need not provide the read descriptor READ_DSC enqueued in the command queue 514 to the memory device 150’ in their arguments.   Examiner notes that, as written, the claim limitation does not require ‘the queue manager may prevent access to program-failed data regardless of whether a read operation corresponding to the first read descriptor is failed’.  Thus applicant’s argument is directed to a specification detail not claimed.  As noted in the remarks above, the claim limitation ‘outputting an exception signal, when a physical address in the first read descriptor stored in the fail managing buffer’ implies there must be a first read that has failed.
Thus examiner disagrees with applicant’s conclusion that Kim and Byun fails to teach ‘at least a queue manager suitable for deleting a first read descriptor from a command queue and outputting an exception signal, when a physical address in the first read descriptor is stored in a fail managing buffer, as discussed for claim 1’.

Applicant’s arguments with respect to independent claims 11 and 20 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s arguments relating to dependent claims 2-10 and 12-19 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.
                                                                                      

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is a screen shot taken 03/25/2019 of the Merriam-Webster definition of the term ‘when’ that disclose a plurality of meanings include “at or during which time” and “and then”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138